Exhibit 10.5

 



Champions Oncology, Inc.

March 16, 2015

 

 

Joel Ackerman

 

Dear Mr. Ackerman:

 

This letter refers to our letter agreement dated November 5, 2013 regarding your
employment compensations. The letter states that, for your employment year
beginning November 2014 your annual salary of $325,000 will be paid in the form
of cash to the extent of $216,000, and the balance will be paid in stock
options.

 

We have agreed that for this current employment year your entire annual salary
will be paid in options. As stated in the November 5 letter, the Company will
determine in good faith the number of shares that will be subject to the options
using the Black-Scholes pricing model.

 

Please countersign this letter below to acknowledge our mutual agreement.

 



    CHAMPIONS ONCOLOGY, INC.                           By:

/s/ Abba David Poliakoff

     

Abba David Poliakoff, Chairman

     

of the Compensation Committee

            Agreed and Accepted:                   /s/ Joel Ackerman     Joel
Ackerman    

 



 



 

 